FREYER, Senior Judge
(dissenting):
I do not dispute the majority’s conclusion that the Memorandum of Understanding violated section 0145b(2) of the JAG Manual. Moreover, since there is not the slightest reason to believe that the Secretary would have been unreceptive to a request to grant an immediate exemption from section 0145b(2) to meet the needs of units deploying to Southwest Asia, I deem any argument based on supposed exigencies attending the events in Southwest Asia to be invalid as a basis for resolution of the technical legal issue before this Court.
As I read the current version of Article 60(c)(1), Uniform Code of Military Justice (UCMJ), it authorizes three classes of officials to take substitute convening authority actions and provides that they shall do so “[ujnder regulations of the Secretary concerned[.]” It is unclear precisely what the Congress was trying to accomplish by its addition of the quoted language, but it seems clear enough that it relates exclusively to the manner in which the granted jurisdiction is to be exercised, as distinguished from being either a condition precedent to the existence of jurisdiction, such as Article 23(a)(7), UCMJ’s grant of jurisdiction to an officer “when empowered by the Secretary concerned[,]” or a condition subsequent whereby jurisdiction may be lost, such as Article 23(b)’s provision that, “[i]f any such officer is an accuser, the court shall be convened by superior competent authority[.]” Absent any contrary indication of its meaning, I am inclined to interpret Article 60(c)(1) as affording the Secretaries some administrative power to prescribe pathways of substitute review, but without any concomitant power to annul the subsisting statutory grant of jurisdiction to any of the three classes of officials listed in Article 60(c)(1). Consequently, I also interpret the words “another person authorized to act under this section” in Article 60(c)(2) to include the same three classes of officials.
A service Secretary may wish to prescribe pathways of substitute review simply to define responsibilities and inform convening authorities where to forward records of trial in certain contingencies; otherwise, addressees might refuse to accept them, or superiors squabble among themselves over which one should exercise substitute review responsibilities in a particular case or class of cases. Considerations of workload, operational responsibilities, geographical location, and staffing, among others, may also enter into such a Secretarial decision. None of these practical considerations, in my judgment, rises to the level of creating a jurisdictional issue.
In the Navy, it has been traditional to “protect” senior administrative commanders of operating forces, as well as operational commanders, from being “burdened” with military justice and other “administrative” and support functions; hence, the concept of area coordination was developed to relieve those commanders of these and other supposed distractions. In the Marine Corps, however, even senior commanders apparently regard involvement in military justice functions as an integral responsibility of command.
Section 0145b of the JAG Manual reflects this difference in attitude towards military justice functions and accedes to the respective institutional preferences of the Navy and the Marine Corps. Consequently, even assuming, arguendo, that *610Article 60(c)(1) does empower the Secretary to divest particular officials of substitute review jurisdiction, I still view section 0145b as just a “housekeeping” regulation, not a purported divestiture of jurisdiction. It should also be noted that neither the Constitution nor any statute required the Secretary to adopt section 0145b, and that such regulation ostensibly does not exist for the protection of the accused. See United States v. Caceres, 440 U.S. 741, 99 S.Ct. 1465, 59 L.Ed.2d 733 (1979). If, indeed, section 0145b did exist for the protection of the accused or arise from any principled Secretarial philosophy of substitute review, why is it different for the Navy and the Marine Corps?
I agree with the majority that regulations should be followed, and so, for the record, I do not “condone” the Memorandum of Understanding. I do suggest, however, that a better-than-frivolous argument can be made that the “shall cause the record of trial to be forwarded” language of section 0145b(2) merely gives the designated addressee control, practically akin to a right of first refusal, over the substitute review of the class of records concerned and does not necessarily preclude such addressee from reassigning substitute review responsibility in a particular case to a different qualified reviewing authority in the same or another chain of command, with the latter’s consent, where appropriate. Viewed in that light, the Memorandum of Understanding would be, in effect, nothing more than such a reassignment of substitute review responsibility, on a provisional basis, once for all.1 Although I do not happen to agree with that argument, I do regard the substitute review by the base commander in this case as, at worst, a technical violation scarcely deserving to be equated, in its character or its consequences, to a flouting of Secretarial authority.
In my opinion, the action of the substitute convening authority is valid, and the case should be reviewed on its merits without further proceedings.
Judge HOLDER concurs.

. Since 1st Marine Division, but not Fleet Marine Force, Pacific, was a signatory to the MOU, this characterization would be literally true in the case of a special court-martial involving a bad-conduct discharge convened by a unit subordinate to 1st Marine Division, which would be forwarded to 1st Marine Division for substitute review, but not for a case convened by 1st Marine Division, itself, which would be forwarded to Fleet Marine Force, Pacific, for substitute review. In light of the fourth paragraph of the affidavit of Colonel J.E. Switzer, Jr., U.S. Marine Corps Reserve, it appears that both Fleet Marine Force, Pacific, and even Headquarters, U.S. Marine Corps, were knowledgeable of the MOU and, by taking no action to disapprove it, at least tacitly declined to exercise what has been analogized to a right of first refusal, thereby allowing this and other like cases to be reviewed by Marine Corps Base, Camp Pendleton. Thus, the ostensible Secretarial objectives, namely, that there exist an established pathway of substitute review consistent with Article 60(c)(1), and that conflict with and among superiors be avoided, have been fully satisfied.


. United States Marine Corps Lineage of III Marine Amphibious Force of 13 September 1984.